Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on August 23, 2021, and Drawings filed on August 23, 2021.
2.	Claims 1–20 are pending in this case. Claim 1, 15, 16 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 4-7, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With regard to claim 4, the prior arts do not teach the limitation wherein determining whether or not the prior inputs by the user on the touch-sensitive surface exceed the respective intensity threshold includes determining whether or not peak intensities of the prior inputs by the user exceed the respective intensity threshold.
	With regard to claim 12, the prior arts do not teach the limitation  wherein the second offset decreases starting from a predetermined amount of time after the intensity of the contact satisfies a second intensity threshold below the activation intensity threshold, wherein the electronic device is configured to perform a second operation, different from the first operation, in accordance with a determination that the intensity of the contact satisfies the second intensity threshold and does not satisfy the activation intensity threshold.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 10, 15, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith, Pub. No.: 2016/0188186A1. 
With regard to claim 1:
Smith discloses a computer readable storage medium storing one or more programs, the one or more programs comprising instructions that, when executed by an electronic device with a display, a touch-sensitive surface (see pressure being applied to a touch interface of the device, paragraph 222: “In other embodiments, the signal may include a touch signal indicative of a touch interface being touched. In the context of the present description, such touch signal may or may not be indicative of a magnitude of pressure being applied to a touch interface of the device. For example, such touch signal may, in one embodiment, simply indicate whether applied pressure is sensed, or not, e.g., not necessarily gauge any more than two pressure states, including pressure-sensed and pressure-not-sensed, etc.”), and one or more sensors that detect intensities of contacts on the touch-sensitive surface, cause the electronic device to: display, on the display, a user interface; while displaying the user interface, detect an input that includes a contact on the touch-sensitive surface (wherein the input is detected at the displayed user interface, paragraph 230: “FIG. 4 shows a method 400 for defining a selection made within a user interface based in part on contact pressure, in accordance with one embodiment. As an option, the method 400 may be implemented in the context of the architecture and environment of the previous Figures or any subsequent Figure(s). Of course, however, the method 400 may be carried out in any desired environment. It should also be noted that the aforementioned definitions may apply during the present description.”); and, in response to detecting the input while displaying the user interface, and while continuing to detect the input on the touch-sensitive surface: in accordance with a determination that an intensity of the contact satisfies an activation intensity threshold (see paragraph 242 to 243 wherein the system determines whether there is sufficient contact whether the contact passes the pressure threshold: “If the result of determination 402 is that there is sufficient initial contact pressure being exerted on an interaction surface, the current contact pressure level is determined. See operation 404. In the context of the present description, a contact pressure level is the pressure reading generated from the raw data received from a touch sensor. In various embodiments, the contact pressure level may be represented by a number. For example, in some embodiments, the contact pressure level may be represented by an integer. In another embodiment, the contact pressure level may be represented by a floating-point number. In various embodiments, the contact pressure level may be represented by a percentage of the measurable range of contact pressures. In one embodiment, the contact pressure level may be represented by a unit less number. In another embodiment, the contact pressure level may be represented by an actual measure of the contact pressure, associated with a unit of pressure.”), perform a first operation associated with the activation intensity threshold (wherein the system performs the operation of object selection once the threshold is reached, paragraph 292 and 293: “ If it is determined that the selection establishment conditions have been met, the selection state is changed from ‘dynamic’ to ‘static’. See operation 412.Setting the selection state to ‘static’ means the selection is no longer being modified by user input. In various embodiments, the selection function may depend in part on the selection state. For example, in one embodiment, when the selection state is ‘static’, the secondary boundary may be removed from the display. In another embodiment, a ‘static’ selection state may cause the selection area to be displayed in a different color, or with a different style of selection boundary. In yet another embodiment, changing a selection state from ‘dynamic’ to ‘static’ may cause one or more application and/or operating system flags to be set.
”), wherein the activation intensity threshold is determined based on whether or not prior inputs by the user on the touch-sensitive surface exceed a respective intensity threshold (whether the threshold is determined from a past learning period that learns about the pressure based on user input whether it passes a temporary threshold, paragraph 438 and 439: “In one embodiment, the user interface 1100 may include a button 1114 which initiates a process which determines an optimal pressure activation threshold level. In the context of the present description, an optimal pressure activation threshold level refers to an activation threshold which would allow an interface to remain enabled all the time, with minimal erroneous inputs. In one embodiment, the process of automatically determining an optimal pressure activation threshold level may include gathering data over a predefined amount of time. As an option, the time remaining may be displayed in user interface 1100. During this learning period, the pressure activation threshold may temporarily be set to a level sufficiently high that an accidental activation is highly unlikely. This facilitates separating intentional interactions from incidental interactions. During the learning period, the device may gather data, including but not limited to sensor data from the pressure-sensitive interface, changes in orientation, pressure-sensitive interface activations, and/or any other data related to use of the device. Once the learning period has elapsed, the gathered data may be used to estimate the levels of meaningless, incidental pressure interaction, such as interaction due to holding the device. As an option, in another embodiment, the user may be able to specify the length of the learning period. In yet another embodiment, the user may be able to specify desired accuracy of the pressure activation threshold level optimization, balancing the reduction of unwanted interactions with a possible increase in intentional interactions being missed.”); and in accordance with a determination that an intensity of the contact does not satisfy an activation intensity threshold, forgo performing the first operation associated with the activation intensity threshold (see part 402 of figure 4 wherein the selection operation is forgone if pressure threshold is not met, p paragraph 292 and 293: “ If it is determined that the selection establishment conditions have been met, the selection state is changed from ‘dynamic’ to ‘static’. See operation 412.Setting the selection state to ‘static’ means the selection is no longer being modified by user input. In various embodiments, the selection function may depend in part on the selection state. For example, in one embodiment, when the selection state is ‘static’, the secondary boundary may be removed from the display. In another embodiment, a ‘static’ selection state may cause the selection area to be displayed in a different color, or with a different style of selection boundary. In yet another embodiment, changing a selection state from ‘dynamic’ to ‘static’ may cause one or more application and/or operating system flags to be set.”).

With regard to claim 3:
Smith discloses The computer readable storage medium of claim 2, wherein the first offset is a time-independent offset that does not change while the input is detected (Smith, wherein the  offset only happen during the learning the learning period, and will not change during the input when it is not in the learning period. paragraph 438 and 439: “In one embodiment, the user interface 1100 may include a button 1114 which initiates a process which determines an optimal pressure activation threshold level. In the context of the present description, an optimal pressure activation threshold level refers to an activation threshold which would allow an interface to remain enabled all the time, with minimal erroneous inputs. In one embodiment, the process of automatically determining an optimal pressure activation threshold level may include gathering data over a predefined amount of time. As an option, the time remaining may be displayed in user interface 1100. During this learning period, the pressure activation threshold may temporarily be set to a level sufficiently high that an accidental activation is highly unlikely. This facilitates separating intentional interactions from incidental interactions. During the learning period, the device may gather data, including but not limited to sensor data from the pressure-sensitive interface, changes in orientation, pressure-sensitive interface activations, and/or any other data related to use of the device. Once the learning period has elapsed, the gathered data may be used to estimate the levels of meaningless, incidental pressure interaction, such as interaction due to holding the device. As an option, in another embodiment, the user may be able to specify the length of the learning period. In yet another embodiment, the user may be able to specify desired accuracy of the pressure activation threshold level optimization, balancing the reduction of unwanted interactions with a possible increase in intentional interactions being missed.”).

With regard 10 and 20:
Smith discloses the computer readable storage medium of claim 1, wherein the activation intensity threshold is determined prior to detecting the input on the touch-sensitive surface (see Smith figure 4 wherein the threshold is first determined before the selection input, paragraph 242 to 243: “If the result of determination 402 is that there is sufficient initial contact pressure being exerted on an interaction surface, the current contact pressure level is determined. See operation 404. In the context of the present description, a contact pressure level is the pressure reading generated from the raw data received from a touch sensor. In various embodiments, the contact pressure level may be represented by a number. For example, in some embodiments, the contact pressure level may be represented by an integer. In another embodiment, the contact pressure level may be represented by a floating-point number. In various embodiments, the contact pressure level may be represented by a percentage of the measurable range of contact pressures. In one embodiment, the contact pressure level may be represented by a unit less number. In another embodiment, the contact pressure level may be represented by an actual measure of the contact pressure, associated with a unit of pressure.”),

Claim 15 is rejected for the same reason as claim 1. 

Claim 16 is rejected for the same reason as claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Son Pub. No.: 2012/0105367A1. 
With regard to claims 2 and 17:
Smith does not discloses the aspect wherein determining the activation intensity threshold includes increasing a first intensity threshold by a first offset in accordance with a determination that the prior inputs by the user on the touch-sensitive surface exceed the respective intensity threshold, and forgoing increasing the first intensity threshold by the first offset in accordance with a determination that the prior inputs by the user on the touch-sensitive surface do not exceed the respective intensity threshold.
However Son discloses the aspect wherein determining the activation intensity threshold includes increasing a first intensity threshold by a first offset in accordance with a determination that the prior inputs by the user on the touch-sensitive surface exceed the respective intensity threshold, and forgoing increasing the first intensity threshold by the first offset in accordance with a determination that the prior inputs by the user on the touch-sensitive surface do not exceed the respective intensity threshold. (paragraph 85: “One method of adjusting thresholds according to the invention may include analyzing the actual applied force of touch for all inputs of a specific type. For example, if the "button" activation force is set initially at 300 g, but the device consistently measured that the user always used an actual force of 500 g or more when using button inputs, the force of touch threshold may be appropriately increased--see FIG. 7.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Son to Smith so the system can adjust and increase the threshold value in case of user always input at higher intensity to avoid accidental inputs and match the tendency of the user. 

With regard to claims 9 and 19:
Smith and Son disclose The computer readable storage medium of claim 1, wherein the activation intensity threshold is determined based on multiple separate prior inputs by the user on the touch-sensitive surface (Son paragraph 85: “”One method of adjusting thresholds according to the invention may include analyzing the actual applied force of touch for all inputs of a specific type. For example, if the "button" activation force is set initially at 300 g, but the device consistently measured that the user always used an actual force of 500 g or more when using button inputs, the force of touch threshold may be appropriately increased--see FIG. 7.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Son to Smith so the system can adjust the threshold for a specific user that would match the needs of that user. 

Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Boda et al., Pub. No.: 2012/0313847A1. 
With regard to claims 8 and 18:
Smith does not disclose the computer readable storage medium of claim 1, wherein the respective intensity threshold is based on prior inputs by multiple users.
However Boda discloses the aspect wherein the respective intensity threshold is based on prior inputs by multiple users. (paragraph 49: “ According to one embodiment, when a motion gesture that has been detected by the motion sensor 118 is classified as being similar to a catalogued motion gesture, the device may include means, such as the processor, for comparing the motion gesture that has been detected by the motion sensor 118 with the catalogued motion gesture to determine whether the gesture that has been detected by the motion sensor 118 is within a pre-defined threshold limit. See operation 412. In one embodiment, the pre-defined threshold limit may be based on repeated tests on several gestures with different users. If the gesture that has been detected by the motion sensor 118 is outside the pre-defined threshold limit, no further action is taken and a motion sensor may begin to receive a new motion gesture input.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Boda to Smith so the system can adjust the threshold based multiple user to come to a value that would be beneficial to multitude of users that would be useful for general users. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Dearman, Pub. No.: 2014/0055367A1. 
With regard to claim 11:
Smith does not disclose the aspect wherein the activation intensity threshold includes a second offset that decreases over time while the input is detected.
However Dearman discloses the aspect wherein the activation intensity threshold includes a second offset that decreases over time while the input is detected. (claim 9: “In other cases, however, the predetermined force threshold may vary over a duration of the touch input. For example, the predetermined force threshold may be a dynamically reducing force threshold. In this regard, upon the user's initial contact with the display, a relatively high force may be required to exceed the predetermined force threshold. As the user continues to apply the touch input, the predetermined force threshold may decrease, such that the longer the duration of the touch input, the less force is required to exceed the predetermined force threshold and enable the user's interaction with the desired content. In this way, the duration of the applied touch input may be considered an additional indication of the user's intent to interact with the particular content, such that the longer the user maintains the touch input, the less force is needed. Thus, the user would be able to "break through" the digital bezel either by applying a large amount of force over a short amount of time or by applying a more moderate amount of force over a longer amount of time via the touch input to exceed the predetermined force threshold.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Dearman to Smith so intensity threshold can be adjusted based user situation over time to fit the needs of the user for example for when the user no longer wants to press so hard over time. 

Claim 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in in view of Rosenberg, Pub. No.: 2014/0253305A1.
With regard 13:
Smith does not disclose the computer readable storage medium of claim 1, wherein the activation intensity threshold includes a third offset that changes over time based on the intensity of the contact on the touch-sensitive surface.
However Rosenberg discloses the computer readable storage medium of claim 1, wherein the activation intensity threshold includes a third offset that changes over time based on the intensity of the contact on the touch-sensitive surface (claim 9: “The method of claim 6, wherein the threshold is dynamically adjusted over time such that: the threshold increases at a first rate while the applied force is present at the one or more of the touch zones; and the threshold decreases at a second rate while the applied force is absent at the one or more of the touch zones, and further wherein the first rate is less than the second rate.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Rosenberg to Smith so intensity threshold can be adjusted based user situation over time to fit the needs of the user over time. 



With regard to claim 14:
Smith and Rosenberg disclose the computer readable storage medium of claim 13, wherein the one or more programs include instructions that, when executed by the electronic device, cause the electronic device to determine the third offset by processing the intensity of the contact with a low pass filter (Rosenberg claim 9: “The method of claim 6, wherein the threshold is dynamically adjusted over time such that: the threshold increases at a first rate while the applied force is present at the one or more of the touch zones; and the threshold decreases at a second rate while the applied force is absent at the one or more of the touch zones, and further wherein the first rate is less than the second rate.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Rosenberg to Smith so intensity threshold can be adjusted based user situation over time to fit the needs of the user over time.

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nemoto, Patent Number: 9178971B2, An electronic device comprising: a contact detection unit configured to detect a contact; a pressure detection unit configured to detect a pressure on the contact detection unit; and a control unit configured to receive an input from at least one particular key or button at a first threshold of the pressure for receiving the input, and to change a second threshold of the pressure for receiving the input, the second threshold of the pressure being higher than the first threshold if a predetermined key or predetermined sequence of keys is pressed.

Bose, Pub. No.: US 2013/0044062: In some cases, the memory and computer program code may be configured to, with the processor, cause the apparatus to determine the temporal input by determining whether the force component exceeds a predetermined threshold force value. The threshold force value may, for example, be a value that is identified in the program code. In other cases, however, the threshold force value may be configurable by the user. The user may, for example, be able to enter a value for the threshold force value (e.g., by applying a certain amount of force to the touch screen display or entering a numerical value via a keyboard), or the processor may be able to determine a value based on historical force values resulting from previous interactions of the user with the touch screen display.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179